
	

115 SRES 87 IS: Expressing the sense of the Senate concerning the ongoing conflict in Syria as it reaches its six-year mark in March, the ensuing humanitarian crisis in Syria and neighboring countries, the resulting humanitarian and national security challenges, and the urgent need for a political solution to the crisis. 
U.S. Senate
2017-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 87
		IN THE SENATE OF THE UNITED STATES
		
			March 15, 2017
			Mr. Kaine (for himself, Mr. McCain, Mr. Rubio, and Mr. Murphy) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Expressing the sense of the Senate concerning the ongoing conflict in Syria as it reaches its
			 six-year mark in March, the ensuing humanitarian crisis in Syria and
			 neighboring countries, the resulting humanitarian and national security
			 challenges, and the urgent need for a political solution to the crisis. 
	
	
 Whereas the transnational Salafi-jihadi organizations ISIL and al Qaeda are utilizing the conflict in Syria and the actions of the Assad regime to recruit and mobilize fighter and popular support;
 Whereas the crisis in Syria has led to the creation of terrorist safe havens controlled by ISIL and al Qaeda, along with other extremist groups, which have become bases from which to plan, direct, and inspire attacks against the United States and its allies and partners;
 Whereas the spread of violence perpetuated by the Syrian conflict and the flow of refugees is a threat to the security of United States allies in the Middle East and Europe, placing immense domestic and humanitarian burdens on Syria’s neighbors, most notably Lebanon and Jordan, as well as Turkey and Iraq;
 Whereas the Syrian conflict has allowed Iran’s Islamic Revolutionary Guard Corps and its proxies to increase their influence in parts of Syria and potentially threaten Israel’s borders;
 Whereas United Nations Security Council resolutions 2332 (2016), 2268 (2016), and 2139 (2014) call for the implementation of a cessation of hostilities in Syria and reaffirm the international community’s support for the immediate, direct, and uninhibited access of humanitarian workers throughout the Syrian Arab Republic;
 Whereas the United Nations High Commissioner for Refugees estimates that the Syrian conflict has created 4,800,000 refugees and 6,600,000 internally displaced persons;
 Whereas widespread and systematic attacks on civilians, schools, hospitals, and other civilian infrastructure, in violation of international humanitarian law, continue in Syria, in particular as result of the actions of the Assad regime and its Russian and Iranian supporters;
 Whereas widespread and systematic violations of the human rights of the people of Syria continue to be perpetrated by the Assad regime;
 Whereas, according to Amnesty International, the Assad regime has a documented record of committing mass human rights abuses against detainees, including 5,000 to 13,000 detainees summarily executed by hanging between September 2011 through December 2015;
 Whereas the regime of Bashar al-Assad has repeatedly blocked civilian access to or diverted humanitarian assistance, including medical supplies, from besieged and hard-to-reach areas, in violation of United Nations Security Council resolutions;
 Whereas the Assad regime is subject to and in violation of both United Nations Security Council Resolution 2118 (2013) on the Framework for Elimination of Syrian Chemical Weapons and United Nations Security Council Resolution 2209 (2015) Condemning the Use of Chlorine Gas in Syria;
 Whereas the Governments of the Russian Federation and Iran have supported the Assad regime, perpetuated the conflict, and deployed tactics and strategies that have caused grave harm to civilians, including their conduct in the siege of eastern Aleppo, constituting war crimes and crimes against humanity;
 Whereas there exists sufficient documentation, as well as credible, clear, and convincing reporting, to charge Bashar al-Assad with war crimes and crimes against humanity due to the Assad regime’s confirmed use of chemical weapons, use of barrel bombs against noncombatants, widespread use of torture, summary executions, prolonged sieges, forcible relocations, and indiscriminate targeting of civilians and humanitarian actors;
 Whereas the United States Government has provided over $5,800,000 since 2011 in humanitarian assistance to communities and people directly impacted by the Syrian conflict, including $364,000,000 that will be provided in fiscal year 2017 for refugees and other people displaced by the Syrian conflict; and
 Whereas the United States Armed Forces are leading the Global Coalition to Counter ISIL and are deployed with Coalition allies within the territory of Syria and are working by, with, and through local Syrian partner forces to defeat ISIL and stabilize territory taken from it: Now, therefore, be it
		
	
 That the Senate— (1)strongly condemns the regime of Bashar al-Assad for committing war crimes and crimes against humanity during the Syrian conflict, including the use of chemical weapons, in violation of its obligations as required by United Nations Security Council Resolutions 2118 (2013) and 2209 (2015), and for the widespread use of torture, summary executions, prolonged sieges, forcible relocations, and indiscriminate targeting of civilians and humanitarian actors;
 (2)condemns the Assad regime and the Government of the Russian Federation for using indiscriminate cluster munitions on civilian areas and infrastructure and for the deliberate targeting of United Nations humanitarian aid convoys;
 (3)urges all parties to the conflict, particularly the Russian Federation, Iran, and Iranian-backed militias, to immediately halt indiscriminate attacks, the imposition of starvation sieges, and other forms of warfare directed against civilians and civilian infrastructure;
 (4)strongly urges all parties to the conflict to allow for and facilitate immediate, unfettered access to humanitarian assistance throughout Syria, respecting the safety, security, independence, and impartiality of humanitarian workers and ensuring freedom of movement to deliver aid, particularly in areas of Syria controlled by opposition forces;
 (5)affirms the neutrality of medical professionals providing humanitarian assistance and health care on a non-political basis, and condemns attacks against such personnel or interference in the provision of medical care, particularly in areas of Syria controlled by opposition forces;
 (6)encourages the President to make it the policy of the United States Government to continue to coordinate a comprehensive and generous response to the Syrian humanitarian crisis, including assistance and development, and protection of human rights inside Syria and in the region;
 (7)urges all parties in Syria to support the immediate and full implementation of United Nations Security Council Resolution 2268 (2016), which calls for a cessation of hostilities in the conflict, except with ISIL and al Qaeda and their affiliated organizations, to facilitate the provision of humanitarian assistance and reconstruction of war-affected communities in Syria;
 (8)affirms that the elimination of al Qaeda and ISIS safe havens in Syria, from which those organizations can plan and launch attacks against the United States and its partners, is a vital national security interest of the United States;
 (9)commends the Syrian Democratic Forces, the Syrian Arab Coalition, and other local, Syrian partner forces for their support of Operation Inherent Resolve and the efforts of the Global Coalition to Counter ISIL;
 (10)affirms that the stability of key European and Middle Eastern partners is vital to the national security of the United States and preventing the Syrian conflict from undermining that stability is a top priority for the United States;
 (11)calls on the international community to continue to support neighboring countries and host communities who are generously supporting refugees and internally displaced persons fleeing the conflict in Syria;
 (12)calls on the President to continue the active participation of the United States Government in a robust and effective diplomatic process to achieve a political agreement to the Syrian conflict; and
 (13)urges the President to develop and submit to the Committees on Foreign Relations and Armed Services of the Senate within 90 days a strategy for providing long-term stability and security in areas seized from ISIL.
			
